Citation Nr: 1537302	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of zero percent from January 21, 2010 and 10 percent from September 12, 2012 for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to appear for a personal hearing in Washington D.C. before a Veterans Law Judge in June 2014; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

While the claim was pending, a May 2014 VA examination as to the Veteran's hypertension was added to the Veteran's Virtual VA claims file.  In August 2015, the Veteran, through his representative, submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The September 2010 rating decision also confirmed and continued a noncompensable disability rating for service-connected erectile dysfunction.  The Veteran disagreed with the decision and the issue was addressed in a November 2013 statement of the case (SOC).  The Veteran filed a substantive appeal in December 2013; however, he specifically referenced only the issue of entitlement to an increased disability rating for hypertension.  He did not refer to the erectile dysfunction issue.  An appeal as to that claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of entitlement to an increased disability rating for erectile dysfunction is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  Prior to September 12, 2010, the Veteran's service-connected hypertension requires the regular use of prescribed medications; however, the hypertension was manifested by diastolic blood pressure readings which were predominantly below 100 and systolic blood pressure readings which were predominantly below 160.

2.  From September 12, 2010, the Veteran's service-connected hypertension requires the regular use of prescribed medications with a history of increased blood pressure readings; it has not been manifested by objective evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.

3.  The evidence does not show that the Veteran's service-connected hypertension is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to September 12, 2010, the criteria for a compensable disability rating for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014).

2.  From September 12, 2010, the criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, DC 7101 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the hypertension claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in September 2007, July 2010, June 2013, and May 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated, as well as the medical information necessary to apply the appropriate rating criteria.

The Board notes the contention of the Veteran's representative, that the Veteran should be afforded a new VA examination simply because the most recent examination is two years old.  See the Appellant's brief dated June 2015.  However, the Veteran's representative referenced only the June 2013 VA examination.  Id.  He did not recognize that the Veteran was more recently afforded a VA examination in May 2014.  Moreover, the duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Neither is there evidence to suggest, nor has the Veteran contended, that the service-connected hypertension has worsened since the May 2014 VA examination, as such, the case will be decided based upon the available evidence.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

In this matter, the Veteran contends that he is entitled to increased disability ratings throughout the appeal period.  See, e.g., the VA Form 9 dated December 2013.

The Veteran was originally service-connected for hypertension in a September 2010 rating decision.  A noncompensable evaluation was assigned from January 21, 2010, the date of claim.  In an August 2013 rating decision, the evaluation was increased to 10 percent, effective September 12, 2012, which the RO incorrectly identified as the date of an increased rating claim.  (As will be explained below, the evidence does not show that a 10 percent evaluation was warranted until June 2013, the date of the most recent VA examination.  However, in deference to the Veteran, the effective date of the 10 percent rating will not be disturbed.)

a. Prior to September 12, 2012.

The Veteran's service-connected hypertension was assigned a noncompensable (zero percent) evaluation under DC 7101 prior to September 12, 2012.  The Board finds that a compensable rating is not warranted for this period.

A September 2007 VA examination as to the Veteran's diabetes mellitus, type II, documented blood pressure readings of 110/51, 110/52, and 118/60.  It was noted that the Veteran was diagnosed with essential hypertension, which was well-controlled on medication.

VA treatment records dated March 2007 noted a blood pressure reading of 140/69.  In July 2007, a blood pressure reading of 140/66 was documented; at that time, the Veteran's treatment provider described the hypertension as "under good control."  The following readings were documented in VA treatment records:  121/64 (January 2008), 131/63 (July 2008), 131/63 (September 2008), 151/71 (October 2008), 125/58 (November 2008), 136/68 (December 2008), 129/62 (June 2009), 136/68 (December 2009), and 137/60 (June 2010).

Private treatment records showed the following blood pressure readings:  124/62 (January 2009), 140/80 (February 2009), 120/70 (February 2009), 134/70 (March 2009), 130/70 (June 2009), 138/64 (June 2009), 122/72 (November 2009).

The Veteran was afforded a VA examination in July 2010, at which time it was noted that he was prescribed Metoprolol, Terazosin, and Aspirin to manage his elevated blood pressure.  Blood pressure readings of 140/64, 136/69, and 139/65 were documented.  The examiner reported that the Veteran did not experience functional impairment due to his hypertension.

A September 2010 VA treatment record noted the Veteran's report that his outside blood pressure readings range from 122-168/normal diastolic.  A May 2011 VA examination for peripheral vascular disease documented a blood pressure reading of 146/62.

Private treatment records documented the following blood pressure readings:  138/72 (December 2010) and 130/78 (June 2011).

Accordingly, prior to September 12, 2012, none of the Veteran's diastolic readings were in excess of 100 and the majority of his systolic readings were not in excess of 160.  The Board recognizes that the Veteran reported outside blood pressure readings ranging to 168 systolic.  See the VA treatment record dated September 2010.  However, these readings were not confirmed by a clinician and are inconsistent with the Veteran's treatment records prior to September 12, 2012.  Moreover, there is no evidence to suggest that the Veteran's systolic pressure was predominantly 160 or more, as is required for a 10 percent evaluation.  As such, based on these blood pressure readings, the Veteran's hypertension did not warrant a compensable disability rating prior to September 12, 2012.  See 38 C.F.R. § 4.104, DC 7101 (2014).

It is undisputed that the Veteran's hypertension is treated by medication.  See the VA examination reports dated September 2007 and July 2010.  Accordingly, the Board also reviewed the medical evidence to determine if the Veteran has a history of diastolic readings which were predominantly 100 or more, which would allow for the assignment of a 10 percent rating on an alternative basis pursuant to 38 C.F.R. § 4.104, DC 7101.

Crucially, although the Veteran requires medication to control his hypertension, the medical evidence of record does not demonstrate that he has a history of diastolic readings of predominantly 100 or more.  An evaluation of 10 percent is not warranted under DC 7101.  See 38 C.F.R. § 4.31.

In short, for the reasons stated above, the criteria for a 10 percent disability rating for the Veteran's service-connected hypertension were not met prior to September 12, 2012.

b. From September 12, 2012.

As described above, the Veteran's service-connected hypertension was assigned a 10 percent evaluation under DC 7101 from September 12, 2012.  The Board finds that an increased disability rating is not warranted for this period.

Private treatment records dated in October 2012 documented blood pressure readings of 158/69 and 130/66.  A November 2012 treatment record showed a blood pressure reading of 146/79.  A VA treatment record dated in November 2012 noted that the Veteran had "outside blood pressure readings" ranging from 130/65-130/59.

The Veteran was afforded a VA examination in June 2013 at which time the following blood pressure readings were shown:  180/83, 190/82, and 189/79.  The examiner noted that the Veteran's service-connected hypertension "would not preclude physical or sedentary employment.  The condition does not impose any functional limitations that would hinder Veteran's ability to secure and maintain gainful employment."

VA treatment records dated in August 2013 documented a blood pressure reading of 117/41.  A reading of 174/85 was indicated in February 2014.

The Veteran was afforded a VA examination in May 2014 at which time the following blood pressure readings were shown:  174/71, 162/81, and 157/84.  The examiner noted that the Veteran's average blood pressure reading was 164/78.  He further noted that the Veteran's hypertension required continuous medication for control.  The examiner also indicated that the Veteran's hypertension has no impact on his ability to work.

Critically, the medical evidence of record does not demonstrate any findings of diastolic pressure of 110 or more, or systolic pressure of 200 or more, let alone predominantly.  As such, the criteria for a 20 percent, or higher, evaluation are therefore not met at any time during the appeal period.

In fact, as noted above, the medical evidence does not show that a 10 percent evaluation was warranted until June 2013, the date of the most recent VA examination.  However, in deference to the Veteran, the effective date of the 10 percent rating will not be disturbed.

Thus, for the reasons stated above, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension were not met from September 12, 2012.

c. Additional considerations

Additionally, the Board finds that the Veteran's hypertension does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for lumbar spondylosis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under DC 7101 are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran, nor his representative, has suggested that his hypertension precludes his employment.  Additionally, there is no indication in the record that the Veteran's service-connected hypertension has negatively impacted his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.





ORDER

Entitlement to a compensable disability rating prior to September 12, 2012 for service-connected hypertension is denied.

Entitlement to a disability rating in excess of 10 percent from September 12, 2012 for service-connected hypertension is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


